                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA

KIETH DAVIS,                      :
          Plaintiff,              :
                                  :
     v.                           :                    CIVIL ACTION NO. 19-CV-2905
                                  :
THE CITY OF PHILADELPHIA, et al., :
          Defendants.             :

                                              ORDER

       AND NOW, this 23rd day of July, 2019, upon consideration of Plaintiff Keith Davis’s

Motion for Leave to Proceed In Forma Pauperis (ECF No. 1) and his pro se Complaint (ECF

No. 2), it is ORDERED that:

       1. Leave to proceed in forma pauperis is GRANTED.

       2. The Complaint is DEEMED filed.

       3. The Complaint is DISMISSED without prejudice for the reasons set forth in the

Court’s Memorandum.

       4. Davis is given leave to file an amended complaint within thirty (30) days

of the date of this Order in the event that he can state a plausible claim for relief against an

appropriate defendant that does not suffer from the defects identified in the Court’s

Memorandum. Any individual or entity that is not listed in the caption of the amended

complaint will not be treated as a defendant. Any amended complaint must be a complete

document that describes in detail the basis for Davis’s claims against each defendant. Any

amended complaint should not seek relief for harm caused to anyone other than Davis, or raise

claims that are barred by absolute immunity as discussed in the Court’s Memorandum. If Davis

files an amended complaint, the Clerk shall not make service until so ORDERED.
       5. The Clerk of Court is DIRECTED to send Davis a blank copy of this

Court’s current standard form to be used by a pro se litigant filing a civil action bearing the

above-captioned civil action number. Davis may use this form to prepare his amended

complaint.

       6. If Davis fails to file an amended complaint, his case may be dismissed for

failure to prosecute without further notice.



                                               BY THE COURT:


                                               /s/ Jeffrey L. Schmehl
                                               JEFFREY L. SCHMEHL, J.
